DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4993520 to Goddard et al. in view of US Patent Application 2007/0240946 to Schorn et al. and US Patent 7958975 to Eisengraber et al.
Re: claims 14 and 27.  Goddard et al. show in figure 5 a caliper for disc brake applicable to a disc rotatable about a rotation axis comprising:
a caliper body 27 having a first side portion, as labeled, and a second side portion, as labeled, having a prevailing extension in a circumferential direction, and a 





















[AltContent: textbox (Rear bridge portion)]
[AltContent: arrow][AltContent: textbox (Front bridge portion)][AltContent: arrow][AltContent: textbox (2nd side portion)][AltContent: textbox (1st side portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    521
    413
    media_image1.png
    Greyscale



a pair of pads 1, 1 having friction material supported by the caliper body to be arranged on one side and the other side of a member to be braked, in an axially slidable manner;


[AltContent: textbox (Bisector (also direction of minor diagonal))][AltContent: connector]
[AltContent: textbox (Center of gravity between front and rear bridge portions (larger lighter circle), center of gravity of the pressure centers (smaller darker circle))][AltContent: connector]
[AltContent: arrow][AltContent: textbox (Distal pad influencing member)]
[AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (A)][AltContent: connector][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (Rear side pad influencing member)][AltContent: arrow][AltContent: textbox (Front side pad influencing member)][AltContent: arrow][AltContent: textbox (Proximal pad influencing member)][AltContent: arrow]
    PNG
    media_image2.png
    257
    545
    media_image2.png
    Greyscale

[AltContent: textbox (Major diagonal )]



wherein in each side portion, a front side pad influencing member and a rear side pad influencing member, supported by the caliper body for influencing the pad, have pressure centers that are laterally spaced and aligned as shown, wherein the pressure centers of each of the pad influencing members fall at vertices of an imaginary rhombus 
Schorn et al. teach in figure 3 the use of a member to be braked being in the form of a brake disc 41 and the use of pad influencing members being in the form of pistons 9a, 9b, 9c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the member to be braked of Goddard et al. to have been a disc, in view of the teachings of Schorn et al., in order to provide an object that rotates with the wheel that is capable of being braked by cooperation with the pads. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the pad influencing members of Goddard et al., as modified, to have been pistons, in view of the teachings of Schorn et al., in order to provide a means of uniformly pushing the pads towards the disc to brake the vehicle.
Eisengraber et al. teach in figure 1 the use of a caliper for a disc brake having only four pistons or pad influencing members.

	Re: claims 15, 17, and 19.  Goddard et al., as modified, teach in figure 6 of Goddard et al. the limitation wherein in each side portion, a front side piston, as labeled and as modified by the piston teaching of Schorn et al. and a rear side piston, as labeled and as modified by the piston teaching of Schorn et al., having pressure centers lying on an imaginary circumference centered on the rotation axis, at a defined angular distance, and the pressure centers of the proximal and distal pistons are angularly contained in an angular region A identified by the angular distance as shown.
	 Re: claim 16.  Goddard et al., as modified, teach in figure 6 of Goddard et al. the limitation wherein the pressure center of the distal piston and the pressure center of the proximal piston lie on a bisector, as labeled, bisecting the angular region identified by the angular distance.
	Re: claim 18.  See the perforated imaginary rhombus in annotated figure 6 of Goddard et al., as modified, in which it is shown wherein the pressure centers are arranged so that the major diagonal extends between the front side piston and the rear side piston without intersecting with the distal piston or the proximal piston, particularly the proximal piston.
KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007).
Claims 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4993520 to Goddard et al. in view of US Patent Application 2007/0240946 to Schorn et al. and Eisengraber et al. as applied above, and further in view of US Patent Application 2013/0092481 to Crippa et al.
Re: claims 20 and 23.  Goddard et al., as modified, are silent with regards to the recited details of the caliper body.  
Crippa et al. teach in fig. 2 wherein the caliper body comprises: an upper axial portion, as labeled, that joins the first side portion shown in the area of arrow 1 and the second side portion opposite the first side portion, has a predominantly axial extension and is placed in an intermediate position between the front portion near 4 and the rear portion near 5; and an upper circumferential portion, as labeled which joins the front portion and the rear portion, has a predominantly circumferential extension and is 




















[AltContent: connector][AltContent: textbox (Upper axial portion)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (These arrow points to axial arm with tapered shape)][AltContent: textbox (Central portion)][AltContent: arrow][AltContent: textbox (Upper circumferential  portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    439
    631
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the caliper body construction of Goddard et al., as modified, to have included the upper axial portion and upper circumferential portion intersecting at a central portion, in view of the teachings of Crippa et al., in order to provide a reinforcement means and a means of protecting the interior components such as the pads and the top of the disc from debris.
	Re: claim 21.  Crippa et al. teach in figure 2 the limitation wherein each axial arm has a shape tapered from the respective side portion towards the central portion, as labeled and shown.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the axial arms of Goddard et al., as .
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4993520 to Goddard et al. in view of US Patent Application 2007/0240946 to Schorn et al., Eisengraber et al., and US Patent Application 2013/0092481 to Crippa et al. as applied above, and further in view of US Patent 6173819 to Meiss et al.
Meiss et al. teach the use of replacing two upper axial arms 37’, 37’ of a caliper (fig. 3) with one centrally located axially extending arm 9 of a caliper (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the upper section of the caliper body of Goddard et al., as modified, to have included a centrally located axial arm, in view of the teachings of Meiss et al., in order to provide an alternate means of reinforcing the top section of the caliper body.  Examiner notes that the modification would result in the central portion of the caliper body symmetrically intersecting the radial direction of the pressure centers of the distal and proximal pistons of Goddard et al., as modified.

Allowable Subject Matter
Claim 25 is allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of references used in previous rejections.  Examiner has included the Eisengraber et al. reference.  Examiner notes that the declaration filed 4/29/01 has been acknowledged.  It is further noted that declarant is applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
June 5, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657